Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Applicants filed claims 1 – 20 on 25 February 2020.  In a Preliminary Amendment filed on the same day, Applicants amended claim 1, and canceled claims 2 – 20.  Accordingly, claim 1 remains for substantive consideration.  

Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) 	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected pursuant to pre-AIA  35 U.S.C. § 103 as obvious over WO 2008/011194 A1 to Vasisht, N. and A. Finn, published 24 January 2008 (“Vasisht WO ‘194”), as evidenced by Applicants’ specification.
The Invention As Claimed 
	Applicants claim a method of treating chronic pain, the method comprising the step of administering to a subject in need thereof a mucoadhesive bioerodable drug delivery device, wherein the device is administered once or twice daily, wherein the device comprises a bioerodable mucoadhesive layer comprising about 100 µg to about 0.9 mg buprenorphine and buffered to a pH of between about 4.0 and about 6.0, and a backing layer buffered to a pH of between about 4.0 and about 4.8 and that does not include an opioid antagonist, wherein the device provides a steady-state Cmax of plasma buprenorphine concentration in a range between about 0.156 and about 0.364 ng/mL, wherein the subject is an opioid-experienced subject, and wherein the subject treated experiences mild or moderate common opioid adverse effects, or no common opioid adverse effects.
The Teachings of the Cited Reference 
Vasisht WO ‘194 discloses devices suitable for the transmucosal administration of a medicament to a subject, wherein the medicament is disposed in a mucoadhesive polymeric diffusion environment and a barrier environment (see Abstract), wherein the medicament is buprenorphine (see ¶[0041]), wherein the devices are used in methods for the treatment of pain in the subject, such as chronic pain (see ¶[0011]), wherein the pH of the device is between about 4.0 and about 7.5 (see ¶[0012]), wherein the device comprises a pH buffering agent (see ¶[0013]), and/or a buffering system, such as citric acid, sodium benzoate, or mixtures thereof (see ¶[0018]; see also ¶[0062]), wherein the chronic pain treated by administration/application of the disclosed devices can be any pain known in the art, caused by any disease, disorder, condition and/or circumstance (see ¶[0045]), such as lower back pain (see ¶[0029]), wherein the device may comprise about 100 µg to 2000 µg of buprenorphine (see ¶[0052]), wherein the device displays a linear relationship between surface area and pharmacokinetic profile such that titration of an appropriate dose for a subject can be achieved by the application of multiple devices simultaneously (see ¶[0053]), wherein dosage regimens can be adjusted to provide the optimum therapeutic response by, for example, administering several divided doses daily, or by proportionally reducing the dose as indicated by the exigencies of the therapeutic situation (see ¶[0036]), wherein, in a clinical trial using a specific embodiment of the disclosed invention, all reported adverse events were mild or moderate in nature (see ¶[0118]), and wherein the transmucosal medicaments are designed to be administered to opioid tolerant patients (see ¶ [0043]), and patients already on chronic opioid therapy (see [0045]).  The reference does not expressly disclose methods for treating pain comprising the administration of transmucosal device that result in a plasma Cmax of buprenorphine between about 0.156 and about 0.364 ng/mL.
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to treat chronic pain arising from a number of clinical etiologies by administering the mucoadhesive device of Vashist WO ‘194 to patients in need thereof, wherein the device comprises buprenorphine.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by 
With respect to claim 1, which claim recite limitations directed to once daily, or twice daily, administration of the drug delivery device, it is the Examiner’s position that, although the reference does not expressly disclose a specific dosing regimen, such as once or twice daily, the reference expressly teaches, at ¶[0052], that “[d]osage regimens can be adjusted to provide the optimum therapeutic response. For example, several divided doses may be administered daily, or the dose may be proportionally reduced as indicated by the exigencies of the therapeutic situation.”  In light of this disclosure, it is the Examiner’s position that the reference discloses multiple administration of the device daily, which would necessarily encompass once- and/or twice-daily administration of the devices.
With respect to the limitation recited in claim 1, the limitation directed to the pH of the backing layer of the device being between about 4.0 and about 4.8, it is the Examiner’s position that the backing layer of the devices disclosed in Vasisht WO ‘194 would necessarily display a pH in such a range.  In this regard, the reference, at ¶[0099], describes procedures for the preparation of a backing layer for the disclosed device, which comprises the sequential addition of sodium benzoate (about 0.1% wgt of formulation), methylparaben and polyparaben, citric acid (about 0.1% wgt of the formulation), vitamin E acetate, and sodium saccharin, followed by addition of hydroxypropyl cellulose and hydroxyethyl cellulose.  The reference explicitly teaches that citric acid and sodium benzoate constitute a pH buffering system for maintaining the device at a desired pH level (see ¶[0018]).  Applicants' specification, at p. 14, ll. 16 – 26, describes a virtually identical procedure (the only such procedure disclosed in Applicants’ specification) for see above), it is the Examiner's position that the backing layer would necessarily display a pH of between 4.0 and 4.8.  See MPEP § 2112.01:   “Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).”
With respect to the limitation recited in claim 1 directed to the steady-state Cmax resulting from administration of the device, it is the Examiner’s position that, due to substantial identity between the devices claimed and disclosed (a backing layer buffered to a pH of from 4.0 to 4.8 (see discussion above), a bioerodible mucoadhesive layer, comprising buprenorphine as the active ingredient, at loadings of 100 µg to 2000 µg, both used in methods for the treatment of chronic pain, in identical patient populations (“subjects in need thereof,” including “opioid-experienced subject[s]”), the devices of Vashist WO ‘194 would necessarily, administered as disclosed, result in pharmacokinetic/dynamic readings for treated patients reading on, or substantially overlapping with, the claimed ranges.      
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977):  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also, MPEP § 2112.01.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 1 would have been obvious within the meaning of 35 USC §103(a).  
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process . . . may obtain a patent therefor . . .." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfa. Co., 151 U.S. 186 (1894); In re Vogel. 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert. 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. § 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claim 1 is rejected pursuant to 35 U.S.C. § 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 9,901,539 ("the '539 patent").  
Claim 1 is described above.  	Claim 1 of the ‘539 patent is directed to a method of treating chronic pain, the method comprising administering to a subject in need thereof a max of plasma buprenorphine concentration in a range between about 0.156 and about 0.364 ng/mL, wherein the subject is an opioid-experienced subject, and wherein the subject treated experiences no, or only mild to moderate adverse effects.
	Thus, claim 1 of U.S. Patent No. 9,901,539 is directed to an invention of identical scope (same invention) as that of claim 1 of the instant application.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619                 


/BAO-THUY L NGUYEN/Acting Director, TC1600